DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the undercut in the coupling connection piece (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer (WO publication 2019/120670).
	The publication to Kraemer (note cited English translation) discloses the invention as is claimed.  Kraemer discloses a wiper blade (10, fig. 1) comprising a wiper bar (56) defining a first portion (26) of a fluid channel, the wiper bar being elongated to define a longitudinal axis (extending along a direction 54, fig. 1).  A coupling element (28, figs. 2, 3), which includes a base portion (general bottom area thereof including oppositely extending arms), defines a second portion of the fluid channel and further includes a flexible coupling connection piece (34, see para. 50 of translation) defining a third portion of the fluid channel.  The coupling connection piece includes a first end coupled to the wiper bar (56) via coupling element (24) and a second end coupled to the base portion of the coupling element, such that the first portion of the fluid channel fluidly communicates with the second portion of the fluid channel through the third portion.  The first, second and third portions are each elongated in a direction parallel to the longitudinal axis (note fig. 2).
	With respect to claim 4, the coupling element (28) is deemed configured for securing to a wiper arm since it is attached to the wiper arm (14) at least via the adapters (38 and 58).
	With respect to claim 6, note that there are two coupling connection pieces (34, 36).
	With respect to claim 7, the coupling connection pieces guide fluid into the fluid channel as claimed, in the same manner as applicant.
	With respect to claim 9, the coupling connection pieces include ribbing as claimed.  Such is clearly shown in figure 3.  Note the various bumps and indentions along the pieces (34, 36).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (WO publication 2019/120670) in view of Schmid et al (German publication 10000373).
	The publication to Kraemer discloses all of the above recited subject matter with the exception of the wiper bar having a wind deflector strip which carries the fluid channel.
	The publication to Schmid (note cited English translation) discloses a wiper bar (2) having a wind deflector strip (8, 11) which carries a fluid channel (16) therein.


	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper bar of Kraemer with a wind deflector strip which carries the fluid channel, as clearly suggested by Schmid, to enhance downforce of the wiper blade against the surface to be wiped.

Allowable Subject Matter

Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the drawings are noted but not persuasive.  Applicant argues that since one of the alternative options of claim 9 is shown, the other one does not have to be shown.  However, it is not clear the basis for the line of argument.  Since the undercut it an option of claim 10, it could be selected and is therefore a part of the claim and must be shown.  Also, whether one skilled in the art would understand that the undercut alternative would merely require an undercut in place of ribbing does not negate the requirement that the claimed subject matter be shown.

Applicant’s arguments with respect to the rejection of claims by Egner-Walter and Pierce are noted and persuasive.  However, as set forth above, the publication to Kraemer discloses the invention as claimed.  Kraemer clearly discloses coupling connection pieces (34, 36) as extending in a direction parallel to the longitudinal axis of the wiper bar and being flexible. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
09 August 2022